                  UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF NEW HAMPSHIRE



Debra Chapin

   v.                                      Civil No. 17-cv-436-LM
                                           Opinion No. 2018 DNH 233
Commissioner of Social Security


                            O R D E R

    Debra Chapin seeks judicial review of the decision of the

Acting Commissioner of the Social Security Administration,

denying her application for social security income benefits.

Chapin moves to reverse the Acting Commissioner’s decision, and

the Acting Commissioner moves to affirm.     For the reasons

discussed below, the court grants Chapin’s motion to reverse and

denies the Acting Commissioner’s motion to affirm.


                        STANDARD OF REVIEW

    In reviewing the final decision of the Acting Commissioner

in a social security case, the court “is limited to determining

whether the [Administrative Law Judge] deployed the proper legal

standards and found facts upon the proper quantum of evidence.”

Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999); accord Seavey

v. Barnhart, 276 F.3d 1, 9 (1st Cir. 2001).     The court defers to

the ALJ’s factual findings as long as they are supported by

substantial evidence.   42 U.S.C. § 405(g); see also Fischer v.
Colvin, 831 F.3d 31, 34 (1st Cir. 2016).   “Substantial evidence

is more than a scintilla.   It means such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.”   Astralis Condo. Ass’n v. Sec’y Dep’t of Housing &

Urban Dev., 620 F.3d 62, 66 (1st Cir. 2010).

    In determining whether a claimant is disabled, the ALJ

follows a five-step sequential analysis.   20 C.F.R.

§ 416.920(a)(4).   The claimant “has the burden of production and

proof at the first four steps of the process.”     Freeman v.

Barnhart, 274 F.3d 606, 608 (1st Cir. 2001).   The first three

steps are (1) determining whether the claimant is engaged in

substantial gainful activity; (2) determining whether she has a

severe impairment; and (3) determining whether the impairment

meets or equals a listed impairment.   20 C.F.R.

§ 416.920(a)(4)(i)-(iii).

    At the fourth step of the sequential analysis, the ALJ

assesses the claimant’s residual functional capacity (“RFC”),

which is a determination of the most a person can do in a work

setting despite her limitations caused by impairments, id.

§ 416.945(a)(1), and her past relevant work, id.

§ 416.920(a)(4)(iv).   If the claimant can perform her past

relevant work, the ALJ will find that the claimant is not

disabled.   See id. § 416.920(a)(4)(iv).   If the claimant cannot

perform her past relevant work, the ALJ proceeds to Step Five,

                                 2
in which the ALJ has the burden of showing that jobs exist in

the economy which the claimant can do in light of the RFC

assessment.   See id. § 416.920(a)(4)(v).


                            BACKGROUND

    A detailed statement of the facts can be found in the

parties’ Joint Statement of Material Facts (doc. no. 13).      The

court provides a brief summary of the case here.

    On April 2, 2014, Chapin filed an application for

disability insurance benefits and supplemental social security

income benefits, alleging a disability onset date of August 25,

2008, when she was 36 years old.     She alleged a disability due

to depression, anxiety, diverticulosis, irritable bowel

syndrome, fibromyalgia, and gastroesophageal reflux disease.

    After Chapin’s claim was denied, she requested a hearing in

front of an ALJ.   On January 14, 2016, the ALJ held a video

hearing, during which Chapin testified and was represented by an

attorney.   At some point prior to or during the hearing, Chapin

amended her disability onset date to April 2, 2014.    In light of

the amendment, the ALJ dismissed Chapin’s request for disability

insurance benefits because she did not have disability insured

status on her amended onset date.

    On March 2, 2016, the ALJ issued an unfavorable decision.

He found that Chapin had the following severe impairments:


                                 3
fibromyalgia, obesity, bipolar disorder with depression, post-

traumatic stress disorder, and alcohol use disorder.     The ALJ

also found that Chapin had the residual functional capacity to

perform light work, as defined in 20 C.F.R. § 416.967(b), with

certain limitations as to her ability to maintain attention and

concentration and socially interact with others.

    Dennis J. King, an impartial vocational expert, testified

at the hearing.   In response to hypotheticals posed by the ALJ,

King testified that a person with Chapin’s RFC could perform the

job of folding machine operator, a job that Chapin held within

the past 15 years.   Based on King’s testimony, the ALJ found at

Step Four that Chapin was not disabled.

    On July 26, 2017, the Appeals Council denied Chapin’s

request for review, making the ALJ’s decision the Acting

Commissioner’s final decision.   This action followed.


                            DISCUSSION

    Chapin argues that the ALJ committed nine errors in making

his disability determination, each of which requires reversal.

She contends that the ALJ erred by: (1) failing to explain why

he disregarded specific portions of medical opinions to which he

otherwise attributed great weight; (2) improperly weighing the

medical opinion evidence in the record; (3) failing to properly

assess Chapin’s GAF scores; (4) finding that Chapin’s anxiety


                                 4
was not a severe impairment; (5) neglecting to consider medical

opinion evidence at Step Three; (6) ignoring evidence of

Chapin’s limitations as to her mental functional capacity; (7)

failing to adequately evaluate the effect of Chapin’s obesity;

(8) relying on flawed vocational expert testimony during his

Step Four determination; and (9) failing to resolve a conflict

between the vocational expert’s testimony and the Dictionary of

Occupational Titles.   The Acting Commissioner disputes each of

these arguments and contends that the ALJ’s decision is

supported by substantial evidence.


I.   Disregarding Portions of Medical Opinions

     The ALJ found that Chapin had the RFC

     to perform light work as defined in 20 CFR 416.967(b)
     except she can occasionally climb stairs, ladders,
     ropes, and scaffolds, and can occasionally perform all
     of the postural maneuvers. She is limited to simple
     unskilled work, and is able to maintain attention and
     concentration for two hour increments throughout an
     eight hour work day and forty hour workweek. She
     should avoid social interaction with the general[]
     public but can sustain brief and superficial social
     interaction with coworkers and supervisors.

Admin. Rec. at 26 (emphasis added).   In assessing Chapin’s RFC,

the ALJ “gave great weight to the opinions of the mental

consultative examiners, Richard Root, Ed.D., and Gregory

Korgeski, Ph.D., who evaluated the claimant in 2013 and 2014,

respectively.”   Id. at 28.   The ALJ noted that both Drs. Root

and Korgeski described Chapin as “capable of simple, routine

                                 5
tasks with limited contact with fellow employees and supervisors

and no contact with the public.”       Id.   The ALJ found that both

opinions were supported by Chapin’s “history of social anxiety

and post-traumatic stress disorder based upon interpersonal

trauma.”   Id.

      Chapin contends that the ALJ erred by failing to explain

why he did not adopt certain parts of Dr. Root’s 2013 opinion

that were more restrictive than the ALJ’s RFC assessment.1

Specifically, she notes that Dr. Root opined that Chapin could

function in a work environment that was “supportive and non-

demanding emotionally,” but would have difficulty working in a

setting where demands are being made, particularly by men.

Admin. Rec. at 445.    Chapin also points to Dr. Root’s opinion

that she would be able to tolerate a work environment that is “a

supportive and structured one” but would have difficulty

interacting with “supervisors who are more demanding or more

threatening.”    Id.   Chapin argues that the ALJ’s failure to

explain why he did not adopt these restrictions—which go beyond

a mere limitation of “brief and superficial social interaction

with coworkers and supervisors”—in the RFC assessment is

reversible error.



  1 Chapin also contends separately that the ALJ erred by
failing to address Dr. Root’s 2009 opinion. For the reasons
explained below, the court need not reach that argument.

                                   6
    The Acting Commissioner does not meaningfully dispute that

these parts of Dr. Root’s opinion are more restrictive than the

ALJ’s RFC assessment.   She argues, however, that the ALJ was

entitled to reject these portions of the opinion despite not

addressing them in his decision.     The Acting Commissioner

asserts that the ALJ did not err because Dr. Korgeski’s opinion

did not include the same limitations that Dr. Root found and,

therefore, the ALJ was entitled to reject those limitations.

    An ALJ is entitled to give great weight to a portion of an

opinion, but lesser or no weight to another portion of an

opinion.   See Snow v. Astrue, No. 10-cv-609-SM, 2011 WL 4828656,

at *4 (D.N.H. Oct. 12, 2011).   While “an ALJ need not adopt all

or any part of a particular provider’s report, he must state his

reasons for adopting only a portion of it.”     Kenerson v. Astrue,

No. 10–cv–161–SM, 2011 WL 1981609, at *5, n.7 (D.N.H. May 20,

2011); Rawson v. Astrue, Civil No. 09–469–BW, 2010 WL 2923902,

at *2 (D. Me. July 19, 2010).   “An explanation is needed

because, without it, this court cannot meaningfully review the

ALJ’s decision.”   Snow, 2011 WL 4828656, at *4; see also Boothby

v. Berryhill, No. 2:16-cv-00599-JHR, 2018 WL 1144371, at *3 (D.

Me. Mar. 2, 2018) (granting claimant’s motion to reverse because

the ALJ “erred by failing to analyze, or even acknowledge,

opinion evidence that he purported to give [great] weight,

leaving [the court] unable to conclude that he reached a

                                 7
supportable result via an acceptable analytical pathway”);

Dwyer v. Astrue, No. 11-cv-374-SM, 2012 WL 2319097, at *5

(D.N.H. June 19, 2012).

    The ALJ gave great weight to some of Dr. Root’s 2013

opinion but did not adopt or explain why he declined to adopt

Dr. Root’s opinion as to Chapin’s functional limitations

regarding the type of work environment Chapin could tolerate or

the limitations on her social interactions or working for male

supervisors.    The Acting Commissioner suggests that the ALJ

might have rejected the more restrictive portions of Dr. Root’s

opinion because Dr. Korgeski’s opinion, to which the ALJ also

attributed great weight, did not include those same

restrictions.    But “the court cannot affirm an agency decision,

including a decision of the Acting Commissioner of Social

Security, based on post hoc rationalizations that were not part

of the decision.”    Castro v. Acting Comm’r, Soc. Sec. Admin.,

No. 17-cv-399-JD, 2018 WL 1509078, at *3 (D.N.H. Mar. 27, 2018)

(citing cases); see also Lyons ex rel. X.M.K.L. v. Astrue, No.

CIV.A. 12-30013-KPN, 2012 WL 5899326, at *6 (D. Mass. Nov. 26,

2012).   Therefore, the Acting Commissioner’s argument cannot

provide substantial evidence for the ALJ’s decision.

    For this reason, the court is unable to determine whether

the ALJ’s decision is based on substantial evidence.    Therefore,

the case must be remanded for further proceedings.

                                  8
II.   Remaining Issues

      In light of the foregoing, the court need not address

Chapin’s remaining claims of error. The ALJ may address those

issues, if necessary, upon remand.


                            CONCLUSION

      For the foregoing reasons, the plaintiff’s motion to

reverse (doc. no. 8) is granted, and the Acting Commissioner’s

motion to affirm (doc. no. 12) is denied.   The case is remanded

pursuant to sentence four of § 405(g).   The clerk of the court

shall enter judgment in accordance with this order and close the

case.

      SO ORDERED.



                               __________________________
                               Landya McCafferty
                               United States District Judge


November 28, 2018

cc:   Counsel of Record




                                 9
